Title: From John Adams to Old Colony Memorial, 18 May 1822
From: Adams, John
To: Old Colony Memorial


				
					Sir,
					Quincy Montezillo May 18th. 1822
				
				I am so delighted with the idea of an Old Colony Memorial and so perfectly satisfied with the design and execution of the first number, dated Saturday May 4th. 1822, that I pray you to admit my name among your subscribers, and accept the enclosed bill as my subscription for the first year.I have no disposition to vilify the character of the illustrious William Penn, or to depreciate his merits, so celebrated for his wisdom, toleration, and humanity to the Indians; but I think that New–England furnishes the biography of several characters, who more than half a century before him, had exerted equal talents, equal exertions, greater sacrifices, and severer sufferings, in the same pious and virtuous cause. Mr Penn was very fortunate in having to choose his own companions, and in meeting with Indians of a  very mild and pacific character; but the first setters in New England had spies and emissaries sent out with the express purpose of  counteracting and destroying their puritanical establishments. The character of Sir Richard Gardiner, of Weston, the heart of the establishment of Wessaguscus, and Thomas Morton, of Mount Wallaston, ought to be minutely investigated. They were all in the confidence of Arch Bishop Laud, as explicitly appears, by the writing of Thomas Morton in his New–Canaan. This Thomas Morton was as great a plague to our Forefathers as Tom. Paine has been to us in our day. His writings, conduct and character, ought to be examined and stated at full length: He and those other emissaries furnished the Indians with arms and other ammunition, and taught them the use of them; and what was worse gave them spirituous liquors,  and commenced their habits of intoxication. But I am about to write a volume. With my thanks for the first number—I subscribe your / Obliged humble Servant
				
					John Adams
				
				
			